NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                        901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                        CORPUS CHRISTI, TEXAS 78401
                                                                        361-888-0416 (TEL)
JUSTICES
                                                                        361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                        HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                        ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                      100 E. CANO, 5TH FLOOR
                                                                        EDINBURG, TEXAS 78539
                                                                        956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas            956-318-2403 (FAX)

                                                                        www.txcourts.gov/13thcoa



                                       December 17, 2015

      Hon. Luis A. Martinez                        Hon. Michael A. Sheppard
      Attorney at Law                              District Attorney
      PO Box 410                                   307 N. Gonzales
      Victoria, TX 77902                           Cuero, TX 77954
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00256-CR
      Tr.Ct.No. 14-05-11,998
      Style:    Elio Garza v. The State of Texas


            The above-referenced cause has been set for submission without oral argument
      on Thursday, January 07, 2016, before a panel consisting of Justice Dori Contreras
      Garza, Justice Gregory T. Perkes and Justice Nora Longoria.

                                             Very truly yours,


                                             Dorian E. Ramirez, Clerk

      DER:ch